                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               SPARTANBURG DIVISION

OMEGA HOMES USA,                                 §
         Plaintiff,                              §
                                                 §
vs.                                              §       CIVIL ACTION 7:19-1184-MGL
                                                 §
Whitney Scott,                                   §
                 Defendant.                      §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
                        AND REMANDING THIS CASE
             TO THE SPARTANBURG COUNTY MAGISTRATE'S COURT

       Defendant Whitney Scott filed a notice of removal to remove Civil Case Number 2019CV

4210400089 from the Spartanburg County Magistrate’s Court to this Court. The matter is before

the Court for review of the Report and Recommendation (Report) of the United States Magistrate

Judge suggesting this matter be remanded to the Spartanburg County Magistrate’s Court for lack of

subject matter jurisdiction. The Report was made in accordance with 28 U.S.C. § 636 and Local

Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       The Magistrate Judge filed the Report on May 21, 2019, but neither party filed any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court this matter is REMANDED to the Spartanburg County Magistrate’s Court for lack of

subject matter jurisdiction.

       IT IS SO ORDERED.

       Signed this 5th day of June, 2019, in Columbia, South Carolina.



                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE



                                                *****

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to the applicable Federal Rules of Appellate Procedure.




                                                  2
